The opinion of the court was delivered by
Mr. Justice Pope.
The defendants, in pursuance of the provisions of an act of the General Assembly of this State, en*554titled “An act to provide an additional remedy for the collection of taxes, costs, and penalties upon lands past due and unpaid for eight months,” approved 24th December, 1892 (21 Stat., 82), was proceeding to collect by levy and sale by the sheriff of Bichlaud County what he claimed was taxes due by the plaintiff to the State and county of Bichland since the year 1877. Whereupon the plaintiff started this action in the original jurisdiction of this court to secure a perpetual injunction against the defendant as secretary of state, &c., against any interference with the property known as plaintiff’s city hall, alleging that no taxes had ever been assessed under the laws of this State against such property; and further, that the Constitution did not require such assessment for taxes to be made upon such city hall. The defendant admitted in his answer that he was proceeding to collect taxes for the State and county purposes on such city hall property of the plaintiff beginning with the year 1877, under and in pursuance of the provisions of the said act of 1892, and he alleged that such taxes were due, that their assessment was under the statute of this State; and further, that the Constitution of the State did authorize the levying and collection of taxes upon such property of the plaintiff. It is distinctly admitted that no question is intended to be raised as to what the amount of such taxes may be, nor is any issue made as to the power of this court to grant such an injunction as is here prayed for. The complaint and answer must appear in the report of this case. There being a necessity for some testimony, it was referred under an order from this court to John J. McMahan, Esq., as special referee, to take such testimony. So that the hearing before this court was upon the pleadings and the testimony taken before such special referee.
The fundamental facts of this controversy may be thus briefly stated: In the year 1818, the State vested a certain piece of land in the city of Columbia. Upon this piece of land the city of Columbia erected a brick building, the lower part of which w'as used as a public market, and the upper part was used as a town hall, wherein the city officers had their offices, and wherein the public assembled for public purposes, and wherein occasionally *555opera and theatrical troupes performed, paying rent for such privilege. Also in this building was built the watch tower, wherein a large bell was used to sound the hours, day and night, and from which point the night watchman kept watch while the people slept. But on the 17-18th of February, 1865, this property was burned down by the United States soldiers; so that when the war ended, the city government was house-less, just as so many of its citizens were rendered homeless, by that exhibition of useless and pitiless spite against the whole people whose beautiful capital Columbia was. The citizens of Columbia in 1872 determined to rebuild their city hall, and with their characteristic faith in the future growth and development of their city, they began to erect a city hall on the old site heretofore referred to, and needing more money than a prudent levy of taxes for that purpose would yield, they procured legislative authority to create a public debt for this purpose by issuing bonds, whose proceeds should be applied to this purpose. On account of supposed defects and alleged irregularities in this issue of bonds for this purpose, an action was commenced to test these matters (The State ex relatione Cathcart v. City Council, 12 S. C., 370), and the result of that litigation was that such bonds were declared valid. In 1877, the city government of the city of Columbia occupied such city hall, but inasmuch as some of the building was not needed for public purposes, the city council rented out for profit such parts of the building as was not used.
To be accurate at this point, the following is the agreed statement as to how this building is used: 1. The council chamber of the city council, and so used. 2. The office of the clerk of council, and so used. 3. The office of the chief of police, and so used. 4. The police court room, and so used. 5. The tower constantly used by the day and night watchman of the city, and in which is hung a large bell used for striking the hours, and for a fire alarm. And from none of the rooms or apartments aforesaid has any rent ever been .received. 6. A large room used for some time as the office of the city engineer and the trustees of the Columbia Canal, but now rented to a military company of this city as an armory. 7. Four *556stores on the ground floor, which are and have been rented out. 8. A small hall on the upper floor, occupied and rented by an association known as “The Knights of Pythias.” 9. A large room on the upper floor, rented to a military company of this city as an armory. 10. A large room known as the opera house, with rooms appurtenant for players, and for the lessee and his family. This last named hall is rented for a consideration, the city reserving the right of its use to its citizens when required by them for any public or charitable meetings or educational celebrations of the citizens on paying for the lights.
In view of this partial use of the city hall for private purposes, the secretary of state and ex officio agent of the commissioners of the sinking fund has sought to set in motion the machinery provided under the act of 1892, previously noticed by its title, to collect State and county taxes on this city hall property for every year since 1877 up to the present time. It is alleged by the attorney general in his able argument that “The Constitution of South Carolina, art. I., sec. 36, provides that ‘All property subject to taxation shall be taxed in proportion to its value.’ Following this is the statute (1 Rev. Stat., sec. 217), providing that ‘Every person shall be liable to pay taxes and assessments on the real estate of which he or she may stand seized in fee.’ Section 218 construes the word ‘person’ to include firms, companies, associations, and corporations. Now as to the exemptions, so far as applicable to this case. Constitution, art. IX., sec. 1, provides: ‘The General Assembly shall provide by law for a uniform and equal rate of assessment and taxation, and shall prescribe such regulations as shall secure a just valuation for taxation of all property, real, personal, and possessory, except mining claims, the proceeds of which alone shall be taxed; and also excepting such property as may be exempted by law for municipal, educational, literary, scientific, religious or charitable purposes.’ Pursuant to this constitutional provision is" sec. 222, Bev. Stat., which reads as follows: ‘The following property shall be exempt from taxation, to wit: * * * 12th. All city, town, and village halls owned and used exclusively for public purposes by any city, town or village.’ ”
*5572 We propose to go directly to the point at issue in this case. All parties concede that this city hall property of the city of Columbia, the plaintiff, is partly, at least, exclusively used by the city of Columbia for public purposes. The attorney general in his argument has conceded that, as to property held by a municipal corporation strictly as a governmental agency for public purposes and used exclusively as such, such property is not taxable. The act of 1892, under which the defendant is proposing to act, requires the sheriff to sell the piece of property upon which taxes have not been paid, and convey a fee simple title therefor to the purchaser. Then, if this act allows the sheriff to sell plaintiff’s property, part of which is confessedly not liable to pay taxes, have we not a case demanding a remedy in equity? It seems so to us. We do not deny that the General Assembly has the right to tax the property of municipal corporations, nor, on the other hand, that it can provide a tax on part of such property, exempting another part. But we do mean to say, that the provisions of the act of 1892, under which the defendant now proposes to act, cannot be enforced under the circumstances developed in this case. We prefer to go no further in this discussion. It follows, therefore, that the remedy as prayed for by the plaintiff should be applied by this court. Therefore,
It is the judgment of this court, that the defendant, his successors in office, his agents and servants, be, and they are hereby, perpetually enjoined from proceeding under the act of the General Assembly passed on the 24th December, 1892, to collect any taxes from the plaintiff on its property known as the city hall.